


110 HR 6840 IH: For the relief of Arsen Mkrtchyan, Hrach Mkrtchyan, and

U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 6840
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Arsen Mkrtchyan, Hrach Mkrtchyan, and
		  Elmira Poghosyan.
	
	
		1.Permanent resident status for
			 Arsen Mkrtchyan, Hrach Mkrtchyan, and Elmira Poghosyan
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Arsen Mkrtchyan, Hrach Mkrtchyan, and Elmira Poghosyan shall each be eligible
			 for issuance of an immigrant visa or for adjustment of status to that of an
			 alien lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Arsen Mkrtchyan,
			 Hrach Mkrtchyan, or Elmira Poghosyan enters the United States before the filing
			 deadline specified in subsection (c), he or she shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Arsen Mkrtchyan,
			 Hrach Mkrtchyan, and Elmira Poghosyan, the Secretary of State shall instruct
			 the proper officer to reduce by 3, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the aliens’ birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Arsen Mkrtchyan, Hrach Mkrtchyan, and Elmira Poghosyan shall not, by virtue
			 of such relationship, be accorded any right, privilege, or status under the
			 Immigration and Nationality Act.
			
